PER CURIAM:
In this claim, submitted for decision upon the pleadings, claimant seeks payment of the sum of $108.38 for the repair of hearing aids for inmates of the West Virginia State Penitentiary. Respondent’s Answer indicates that the claim is valid, but that there were no funds remaining in respondent’s appropriation for the fiscal year in question from which the obligation could have been paid.
While we feel that this claim should, in equity and good conscience, be paid, we are further of the opinion that an award cannot be made, based on our decision in Airkem Sales and Service, et al. v. Dept. of Mental Health, 8 Ct.Cl. 180 (1971).
Claim disallowed.